Case 1:20-cv-02834-FB-SMG Document 25 Filed 08/28/20 Page 1 of 2 PageID #: 391

                                                     United States Department of Justice
                                                     950 Pennsylvania Ave., N.W.
                                                     Washington, D.C. 20530



                                                                                   August 28, 2020
BY ECF

Honorable Frederic Block
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Tanya Asapansa-Johnson Walker, et al. v. Alex M. Azar II, et al.,
               Civ. No. 20-CV-02834 (FB) (SMG)

Dear Judge Block:

       The Department of Justice represents defendants Alex M. Azar II, in his official capacity
as the Secretary of the United States Department of Health and Human Services (“HHS”), and
HHS. Defendants respectfully request that their time to answer, move, or otherwise respond to the
complaint in this action be extended to October 30, 2020. This is defendants’ first request for an
extension. Plaintiffs’ counsel consents to an extension to September 28.

        By way of background, the above-referenced action arises out of plaintiffs’ challenge to
HHS’s rule, published on June 18, 2020, that proscribes discrimination in the provision of medical
care (“2020 Rule”). Plaintiffs have alleged that aspects of the 2020 Rule violate the Administrative
Procedure Act. On August 17, 2020, this Court stayed and enjoined preliminary the repeal of
certain provisions of HHS’s prior rule (ECF 23).

        Although the docket indicates that defendants’ answer to plaintiffs’ complaint is due on
August 28, 2020 (ECF 20), defendants believe that the answer is not due until at least September
2, 2020, as plaintiffs did not effect service until at least July 4, 2020. Regardless, defendants
request that their time for responding to plaintiffs’ complaint be extended until October 30, 2020.
The additional time will permit defendants an opportunity to review further this Court’s order, as
well as forthcoming orders from related actions in other jurisdictions, before determining how to
respond to plaintiffs’ complaint. Because this Court has stayed and preliminarily enjoined portions
of the 2020 Rule, an extension will not prejudice plaintiffs.

       Accordingly, defendants respectfully request that their response to plaintiffs’ complaint be
due on October 30, 2020. Thank you for Your Honor’s consideration of this request.
Case 1:20-cv-02834-FB-SMG Document 25 Filed 08/28/20 Page 2 of 2 PageID #: 392
 Honorable Frederic Block
 Page 2


                                         Respectfully submitted,


                                         ETHAN P. DAVIS
                                         Acting Assistant Attorney General

                                         DAVID M. MORRELL
                                         Deputy Assistant Attorney General

                                         MICHELLE R. BENNETT
                                         Assistant Director, Federal Programs Branch

                                         WILLIAM K. LANE III
                                         Counsel to the Assistant Attorney General

                                         /s/ Jordan L. Von Bokern
                                         JORDAN L. VON BOKERN
                                         (D.C. Bar # 1032962)
                                         Trial Attorney
                                         Civil Division, Federal Programs Branch
                                         U.S. Department of Justice
                                         1100 L Street, NW
                                         Washington, D.C. 20005
                                         (202) 305-7919
                                         Jordan.L.Von.Bokern2@usdoj.gov

                                         LIAM C. HOLLAND
                                         Trial Attorney, Federal Programs Branch

                                         Attorneys for Defendants


cc:   By ECF
      Jason Edward Starr, Esq.
      Joshua Rovenger, Esq.
      Kathryn M. Zunno, Esq.
      Katrina M. Quicker, Esq.
      Michael A. Sabella, Esq.
      Ryan Harbin, Esq.
      Edward J. Jacobs, Esq.
